UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of report (Date of earliest event reported):January5, 2015 SCHNITZER STEEL INDUSTRIES, INC. (Exact Name of Registrant as Specified in Its Charter) OREGON (State or Other Jurisdiction of Incorporation) 0-22496 (Commission File Number) 93-0341923 (I.R.S. Employer Identification No.) lay Street Suite 350 Portland, OR (Address of Principal Executive Offices) (503) 224-9900 (Registrant’s Telephone Number Including Area Code) (Zip Code) NO CHANGE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On January 5, 2015, Thomas D. Klauer, Jr., Senior Vice President and President of Schnitzer Steel Industries Inc.’s Auto Parts Business, retired from Schnitzer Steel Industries, Inc. (the “Company”). Mr. Klauer, age 60, joined the Company in1989. The terms of Mr. Klauer’s retirement are being finalized. Item 7.01 Regulation FD Disclosure On January 8, 2015, the Company provided to its employees a memo from the Company’s President and Chief Executive Officer relating to Mr. Klauer’s retirement described above under Item 5.02 of this report.A copy of the memo is attached hereto as Exhibit 99.1 and is incorporated in this Item 7.01 by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Memo from Tamara Lundgren, President and Chief Executive Officer, to Employees Dated January 8, 2015 -2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHNITZER STEEL INDUSTRIES, INC. (Registrant) Dated:January 8, 2015 By: /s/Richard C. Josephson Name:Richard C. Josephson Title: Sr. V.P., General Counsel and Secretary -3 - Exhibit Index Exhibit No. Description Memo from Tamara Lundgren, President and Chief Executive Officer, to Employees Dated January8, 2015
